Name: 2010/772/EU: Commission Decision of 14Ã December 2010 on a Union financial contribution for 2010 to cover expenditure incurred by Germany, Spain, France, Italy, Cyprus and Portugal for the purpose of combating organisms harmful to plants or plant products (notified under document C(2010) 8933)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  EU finance;  health;  environmental policy;  economic geography;  agricultural activity
 Date Published: 2010-12-15

 15.12.2010 EN Official Journal of the European Union L 330/9 COMMISSION DECISION of 14 December 2010 on a Union financial contribution for 2010 to cover expenditure incurred by Germany, Spain, France, Italy, Cyprus and Portugal for the purpose of combating organisms harmful to plants or plant products (notified under document C(2010) 8933) (Only the French, German, Greek, Italian, Portuguese and Spanish texts are authentic) (2010/772/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 23(5) thereof, Whereas: (1) Pursuant to Article 22 of Directive 2000/29/EC, Member States may receive a plant health control financial contribution from the Union to cover expenditure relating directly to the necessary measures which have been taken or are planned to be taken for the purpose of combating harmful organisms introduced from third countries or from other areas in the Union, in order to eradicate or, if that is not possible, to contain them. (2) Germany introduced three requests for financial contribution. The first one was introduced on 22 December 2009 and relates to the control measures of Anoplophora glabripennis in Baden-WÃ ¼rttemberg, for measures executed in 2008 and 2009 to control an outbreak of the harmful organism detected at the border between France and Germany and notified by France in 2008. The second request, introduced on 22 December 2009, relates to the control measures of Saperda candida in Schleswig-Holstein for measures executed in 2008 and 2009 to control an outbreak detected in 2008. The third request, introduced on 28 April 2010, relates to the control measures of Diabrotica virgifera in Baden-WÃ ¼rttemberg, for measures executed in 2009 to control outbreaks of the harmful organism detected in 2007 and 2009, the outbreaks in 2007 having already been the subject of a co-financing in 2008 and 2009. (3) France introduced a request for financial contribution on 30 April 2010 relating to the control measures of Rhynchophorus ferrugineus for measures executed in 2009, executed or planned in 2010, and planned for 2011 to control outbreaks detected in 2009 and 2010. The request has been revised on 15 October 2010 on the basis of the comments received during its evaluation by the ad hoc Working Group of the Commission. Based on the technical information provided by France, there is no indication that the presence of Rhynchophorus ferrugineus in the areas proposed for a co-financing is due to natural spread from other infested areas in the region Provence-Alpes-CÃ ´te d'Azur. (4) Italy introduced two requests for financial contribution on 30 April 2010. The first request relates to the control measures of Anoplophora chinensis in Lazio, in the commune of Rome, for measures executed in 2009 and 2010 to control an outbreak detected in 2008. Measures executed in 2008 and 2009 have already been the subject of co-financing in 2009. The second request relates to the control measures of Anoplophora glabripennis in Lombardia, in the commune of Corbetta, for measures executed from 1 May until 31 December 2009 and in 2010 to control an outbreak detected in 2007. The measures executed in 2007, 2008 and until April 2009 have already been the subject of co-financing in 2009. (5) Moreover, Italy introduced two other requests for financial contribution on 30 April 2010. The first one relates to the control measures of Anoplophora chinensis in Lombardia in the province of Brescia, commune of Gussago, for measures executed from 1 May until 31 December 2009 to control an outbreak detected in 2008. The second one relates to the control measures of Anoplophora glabripennis in Veneto in the province of Treviso, commune of Cornuda, for measures executed in 2009 and 2010 to control an outbreak detected in 2009. Both sets of measures consist of a variety of plant health actions, in the sense of Article 23(2)(a) and (b) of Directive 2000/29/EC. They also consist of prohibitions or restrictions in the sense of Article 23(2)(c) of that Directive, namely the replacement in 2009 and 2010 of destroyed deciduous trees by tree species which are not susceptible to the abovementioned harmful organisms. (6) Cyprus introduced a request for financial contribution on 29 April 2010 relating to the control measures of Rhynchophorus ferrugineus for measures executed or planned in 2010 to control outbreaks detected in 2009 and 2010. The request has been revised on 15 October 2010 after the comments received during its evaluation by the ad hoc Working Group of the Commission. Based on the technical information provided by Cyprus, there is no indication that the presence of Rhynchophorus ferrugineus in the areas proposed for a co-financing is due to natural spread from other infested areas in Cyprus. (7) Portugal introduced a request for financial contribution on 30 April 2010 relating to the control measures of Bursaphelenchus xylophilus for measures planned in 2010 to control outbreaks detected in 2008. The measures executed in 2008 and 2009 have already been the subject of co-financing in 2009. (8) Spain introduced a request for financial contribution on 30 April 2010 relating to the control measures of Bursaphelenchus xylophilus for measures planned in 2010 for an outbreak detected in 2008. The measures executed in 2008 and 2009 have already been the subject of co-financing in 2009. (9) Germany, Spain, France, Italy, Cyprus and Portugal have each established a programme of actions to eradicate or contain organisms harmful to plants introduced in their territories. These programmes specify the objectives to be achieved, the measures carried out, their duration and their cost. (10) All the above measures consist of a variety of plant health measures, including destruction of contaminated trees or crops, application of plant protection products, sanitation techniques, inspections and testings carried out officially or upon official request to monitor the presence or extent of contamination by the respective harmful organisms, and replacement of destroyed trees, in the sense of Article 23(2)(a), (b) and (c) of Directive 2000/29/EC. (11) Germany, Spain, France, Italy, Cyprus and Portugal have applied for the allocation of a Union financial contribution to these programmes in accordance with the requirements laid down in Article 23 of Directive 2000/29/EC, in particular paragraphs 1 and 4 thereof, and in accordance with Commission Regulation (EC) No 1040/2002 of 14 June 2002 establishing detailed rules for the implementation of the provisions relating to the allocation of a financial contribution from the Union for plant-health control and repealing Regulation (EC) No 2051/97 (2). (12) The technical information provided by Germany, Spain, France, Italy, Cyprus and Portugal has enabled the Commission to analyse the situation accurately and comprehensively. The Commission has concluded that the conditions for the granting of a Union financial contribution, as laid down in particular in Article 23 of Directive 2000/29/EC, have been met. Accordingly, it is appropriate to provide a Union financial contribution to cover the expenditure on those programmes. (13) In accordance with the second subparagraph of Article 23(5) of Directive 2000/29/EC, the Union financial contribution may cover up to 50 % of eligible expenditure for measures that have been taken within a period of not more than 2 years after the date of detection of the appearance or that are planned for that period. However, in accordance with the third subparagraph of that Article, that period may be extended if it has been established that the objective of the measures will be achieved within a reasonable additional period, in which case the rate of the Union financial contribution shall be digressive over the years concerned. Having regard to the conclusions of the Working Group on evaluation of solidarity dossiers, it is appropriate to extend the 2-year period for the programmes concerned, while reducing the rate of the Union financial contributions for these measures to 45 % of eligible expenditure for the third year and to 40 % for the fourth year of these programmes. (14) The Union financial contribution up to 45 % of eligible expenditure should therefore apply to the following programmes: Italy, Lombardia, Anoplophora chinensis (2010); Italy, Lazio, Anoplophora chinensis (2010); Italy, Lombardia, Anoplophora glabripennis (2009); Portugal, Bursaphelenchus xylophilus (2010); and Spain, Bursaphelenchus xylophilus (2010), as the measures concerned have already been the subject of a Union financial contribution under Commission Decision 2009/996/EU (3) for the first 2 years of their implementation. The same level of contribution should apply to the third year (2009) of the programme presented by Germany in Baden-WÃ ¼rttemberg for Diabrotica virgifera in the rural districts of Ortenaukreis and Bodenseekreis, which measures have been the subject of a Union financial contribution under Commission Decision 2009/147/EC (4) and Decision 2009/996/EU. (15) Moreover, a Union contribution up to 40 % should therefore apply to the fourth year (2010) of the programme presented by Italy for Lombardia for Anoplophora glabripennis, which measures have been the subject of a Union financial contribution under Decision 2009/996/EU for the first 3 years of their implementation. (16) In accordance with Article 24 of Directive 2000/29/EC the Commission should determine whether the introduction of the relevant harmful organism has been caused by inadequate examinations, inspections or controls, with a view to possibly adopting the measures required by the findings from its verification. (17) In accordance with Article 3(2)(a) of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (5), plant-health measures are financed from the European Agricultural Guarantee Fund. For the purpose of financial control of these measures, Articles 9, 36 and 37 of the above Regulation should apply. (18) In accordance with Article 75 of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (6) and Article 90(1) of Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (7), the commitment of expenditure from the Union budget shall be preceded by a financing decision adopted by the institution to which powers have been delegated, setting out the essential elements of the action involving the expenditure. (19) The present decision constitutes a financing decision for the expenditure provided in the co-financing requests presented by Member States. (20) The measures provided in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 The allocation of a Union financial contribution for 2010 to cover expenditure incurred by Germany, Spain, France, Italy, Cyprus and Portugal relating to necessary measures as specified in Article 23(2)(a), (b) and (c) of Directive 2000/29/EC and taken for the purpose of combating the organisms concerned by the eradication programmes listed in the Annex, is hereby approved. Article 2 The total amount of the Union financial contribution referred to in Article 1 is EUR 7 342 161. The maximum amounts of the Union financial contribution for each of the programmes shall be as indicated in the Annex. Article 3 The Union financial contribution as set out in the Annex shall be paid on the following conditions: (a) evidence of the measures taken has been submitted by the Member State concerned in accordance with the provisions laid down in Regulation (EC) No 1040/2002; (b) a request for payment has been submitted by the Member State concerned to the Commission, in accordance with Article 5 of Regulation (EC) No 1040/2002. The payment of the financial contribution is without prejudice to the verifications by the Commission under Article 24 of Directive 2000/29/EC. Article 4 This Decision is addressed to the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus and the Portuguese Republic. Done at Brussels, 14 December 2010. For the Commission John DALLI Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 157, 15.6.2002, p. 38. (3) OJ L 339, 22.12.2009, p. 49. (4) OJ L 49, 20.2.2009, p. 43. (5) OJ L 209, 11.8.2005, p. 1. (6) OJ L 248, 16.9.2002, p. 1. (7) OJ L 357, 31.12.2002, p. 1. ANNEX ERADICATION PROGRAMMES Legend: a= Year of implementation of the eradication programme. Section I Programmes whose Union financial contribution corresponds to 50 % of eligible expenditure (EUR) Member State Harmful organisms combated Affected plants Year a Eligible expenditure Maximum Union contribution per programme Germany, Baden-WÃ ¼rttemberg Anoplophora glabripennis Various tree species 2008 and 2009 1 44 590 22 295 Germany, Baden-WÃ ¼rttemberg, rural districts of Emmendingen, LÃ ¶rrach, Konstanz (year 1 of the measures) and Ravensburg (year 2 of the measures) Diabrotica virgifera Zea mays 2009 1 or 2 94 067 47 033 Germany, Schleswig-Holstein Saperda candida Various tree species 2008 and 2009 1 and 2 28 026 14 013 France, Provence-Alpes-CÃ ´te d'Azur Rhynchophorus ferrugineus Palmaceae 2009 (September) until 2011 (August) 1 and 2 373 860 186 930 Italy, Lombardia (Gussago area) Anoplophora chinensis Various tree species 2009 (May to December) 2 226 083 113 041 Italy, Veneto (Cornuda area) Anoplophora glabripennis Various tree species 2009 and 2010 1 and 2 556 817 278 408 Cyprus Rhynchophorus ferrugineus Palmaceae 2010 1 49 306 24 653 Section II Programmes whose Union financial contribution rates differ, in application of degressivity (EUR) Member State Harmful organisms combated Affected plants Year a Eligible expenditure Rate (%) Maximum Union contribution Germany, Baden-WÃ ¼rttemberg, rural districts of Ortenaukreis and Bodenseekreis Diabrotica virgifera Zea mays 2009 3 228 653 45 102 893 Italy, Lombardia (Gussago area) Anoplophora chinensis Various tree species 2010 3 882 726 45 397 226 Italy, Lazio (Roma area) Anoplophora chinensis Various tree species 2010 3 461 555 45 207 699 Italy, Lombardia (Corbetta area) Anoplophora glabripennis Various tree species 2009 (May to December) 3 36 531 45 16 438 2010 4 75 331 40 30 132 Portugal Bursaphelenchus xylophilus Coniferous trees 2010 3 12 471 595 45 5 612 217 Spain Bursaphelenchus xylophilus Coniferous trees 2010 3 642 629 45 289 183 Total Union contribution (EUR): 7 342 161